COMMON STOCK PURCHASE AND SALE AGREEMENT

 

                This Common Stock Purchase and Sale Agreement (the “Agreement”)
is entered into as of this 17th day of September, 2002 by and among META Group
AG, a corporation organized under the laws of Germany (the “Seller”), and the
purchasers named in Exhibit A hereto (collectively, the “Purchasers”).

 

                NOW, THEREFORE, in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the Seller
and the Purchasers, intending to be legally bound hereby, agree as follows:

 

1.             Agreement to Purchase and Sell.  Subject to the terms and
conditions of this Agreement, the Seller shall sell to each Purchaser, and each
Purchaser severally and not jointly shall purchase, at the Closing (as defined
below) that number of shares of common stock, par value $.01 per share, of META
Group, Inc. (the “Shares”) set forth opposite such Purchaser’s name on Exhibit A
hereto for the purchase price of U.S. dollars $2.74 per share (such purchase
price being equal to the average closing bid price of the common stock, par
value $.01 per share, of META Group, Inc. for the five consecutive trading days
ending on the day immediately preceding the date hereof) and an aggregate
purchase price set forth opposite such Purchaser’s name on Exhibit A hereto
(collectively, the “Purchase Price”).  The closing (the “Closing”) of the sale
of the Shares by the Seller to the several Purchasers shall be held at the
offices of Testa, Hurwitz & Thibeault, LLP, 125 High Street, Boston, MA 02110 at
10:00A.M., Boston, MA, USA time, on September 17, 2002 (or such other date as
mutually agreed in writing by all of the parties hereto) (the “Closing Date”). 
At the Closing, the several Purchasers shall pay their respective portions of
the Purchase Price by wire transfer of immediately available funds (to the wire
address attached as Exhibit B hereto) or by delivery of a check payable to the
Seller (or a combination thereof), and the Seller will deliver certificates
representing the Shares to each Purchaser in the names and amounts set forth on
Exhibit A (collectively, the “Certificates”).  There will be no conditions to
the Closing.

 

2.             Representations and Warranties of the Purchasers.  Each Purchaser
represents and warrants to the Seller, severally and not jointly, on the date
hereof and as of the Closing Date, as follows:

 

                (a)           Investment.  Such Purchaser is acquiring his, her
or its respective portion of the Shares for his, her or its own account, for
investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same.

 

                (b)           Opportunity to Ask Questions; Economic Risk.  Such
Purchaser realizes that the Shares will be a highly speculative investment, and
Purchaser is able, without impairing his, her or its financial condition, to
hold the Shares for an indefinite period of time and to suffer a complete loss
of the Shares. Such Purchaser has substantial experience in evaluating and
investing in securities of companies similar to META Group, Inc., so that he,
she or it is capable of evaluating the merits and risks of his, her or its
investment and has the capacity to protect his, her or its own interests.  Such
Purchaser must bear the economic risk of an investment in the Shares
indefinitely unless a subsequent disposition thereof is registered pursuant to
the Securities Act of 1933, as amended (the “Securities Act”), or an exemption
from registration is available.  Such Purchaser has had the opportunity to ask
questions of, and receive answers from, management of META Group, Inc.
concerning the Shares.  Such Purchaser has made detailed inquiry concerning META
Group, Inc. and its business and personnel; the officers of META Group, Inc.
have made available to such Purchaser any and all written information that he,
she or it has requested and have answered to such Purchaser’s satisfaction all
inquires made by him, her or it.

 

 

1

--------------------------------------------------------------------------------


 

 

                (c)           No Registration of Shares; Legend.  Such Purchaser
acknowledges that the Shares to be purchased by him, her or it have not been
registered under the Securities Act and cannot be resold or otherwise disposed
of unless the Shares are subsequently registered under the Securities Act or
unless an exemption from such registration is available.  Accordingly, each
Certificate shall bear a legend substantially in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
MAY NOT BE, SOLD TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE REGISTRATION
PROVISIONS UNDER SAID ACT HAVE BEEN COMPLIED WITH OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Such Purchaser understands that META Group, Inc. has no present intention of
registering the Shares.  Such Purchaser also understands that there is no
assurance that any exemption from registration under the Securities Act will be
available and that, even if available, such exemption may not allow such
Purchaser to transfer all or any portion of the Shares, under the circumstances,
in the amounts or at the times such Purchaser might propose.

 

                (d)           Accredited Investor Status.  Such Purchaser is an
“accredited investor” as such term is defined in Rule 501(a) under the
Securities Act.

 

                (e)           Binding Obligation.  This Agreement constitutes a
valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms.

 

             3.             Representations and Warranties of the Seller.  The
Seller hereby represents and warrants to the Purchasers, on the date hereof and
as of the Closing Date, as follows:

 

                             (a)           Corporate Existence.  The Seller is a
corporation duly incorporated, validly existing and in good standing under the
laws of Germany.

 

                             (b)           Authorization.  The execution,
delivery and performance by the Seller of this Agreement and the consummation by
the Seller of the transactions contemplated hereby are within the corporate
power and authority of the Seller and have been duly authorized by all necessary
corporate action.  This Agreement has been duly authorized, executed and
delivered by the Seller and constitutes a valid and binding obligation of the
Seller, enforceable against the Seller in accordance with its terms.

 

                             (c)           Ownership of Shares.  Seller is the
sole beneficial owner of the Shares and the Shares are free and clear of any
liens or encumbrances.  Seller has good and marketable title to the Shares and
the right and authority to sell, transfer, assign and/or convey the Shares to
the Purchasers.

 

4.             Miscellaneous.

 

(a)           Further Acts.  Each of the parties hereto covenants and agrees
upon the request of the Seller (in the case of one or more of the Purchasers) or
the request of one or more of the Purchasers (in the case of the Seller), to do,
execute, acknowledge and deliver or cause to be done,

 

 

2

--------------------------------------------------------------------------------


 

 

executed, acknowledged and delivered all such further acts, deeds, documents,
powers of attorney and assurances as may be reasonably necessary or desirable to
give full effect to this Agreement.

 

(b)           Confidentiality.  Except as may be otherwise required by law, no
party to this Agreement may, without the prior written consent of each and every
other party, make any public disclosure of the transactions contemplated hereby
until such information becomes generally publicly available other than through a
violation of this provision by any party or his, her or its agents.

 

(c)           Expenses; Fees.  The Seller and the Purchasers shall pay all of
their own fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitations, those of any
agents, advisors or finders retained by any such party.

 

(d)           Entire Agreement; Amendment.  Any amendment of this Agreement
shall not be effective unless signed in writing by all parties hereto.  This
Agreement supercedes any other agreement, whether written or oral, that may have
been made or entered into by the parties hereto relating to the matters
contemplated hereby, and constitutes the entire agreement by the parties.

 

(e)           Headings and Captions.  Headings and captions in this Agreement
are for convenience only and shall not be considered a part of this Agreement.

 

(f)            Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.

 

(g)           Governing Law.  This Agreement shall be construed and interpreted
according to the laws of the State of Delaware, without giving effect to its
principles of conflicts of laws.

 

(h)           Signature Pages.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one agreement.  A document signed and transmitted by
facsimile machine or telecopier shall be treated as an original document and the
signature of any party on such document shall be considered as an original
signature.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.

 

 

SELLER:

 

 

 

META GROUP AG

 

 

 

By:

/s/ Robert Whitmore

 

Name: Robert Whitmore

 

Title: General Manager META Group AG

 

 

PURCHASERS:

 

 

 

ALFRED J. AND REGINA A. AMOROSO FAMILY TRUST

 

 

By:

 /s/ Alfred J. Amoroso

 

Name: Alfred J. Amoroso

 

Title: Trustee for the Alfred J. Amoroso and Regina A. Amoroso Family Trust

 

 

ASHLEE R. AMOROSO TRUST

 

 

 

By:

  :  /s/ Alfred J. Amoroso

 

Name: Alfred J. Amoroso

 

Title: Trustee for the Ashlee R. Amoroso Trust

 

 

APRIL A. AMOROSO TRUST

 

 

 

By:

  :  /s/ Alfred J. Amoroso

 

Name: Alfred J. Amoroso

 

Title: Trustee for the April A. Amoroso Trust

 

 

ADAM J. AMOROSO TRUST

 

 

 

By:

  :  /s/ Alfred J. Amoroso

 

Name: Alfred J. Amoroso

 

Title:  Trustee for the Adam J. Amoroso Trust

 

 

AUSTIN T. AMOROSO TRUST

 

 

 

By:

  :  /s/ Alfred J. Amoroso

 

Name: Alfred J. Amoroso

 

Title:  Trustee for the Austin T. Amoroso Trust

 

4

--------------------------------------------------------------------------------


 

  /s/ Gayl W. Doster

Gayl W. Doster

 

  /s/ Michael Simmons

Michael Simmons

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

Schedule of Purchasers

 

Name and Address of Purchaser

 

No. of Shares

 

Purchase Price

 

 

 

 

 

 

 

Alfred J. and Regina A. Amoroso

Family Trust

c/o META Group, Inc.

208 Harbor Drive

PO Box 120061

Stamford, CT  06912-0061

Tax Identification Number: ###-##-####

 

85,000

 

$

232,900.00

 

 

 

 

 

 

 

Ashlee R. Amoroso Trust

c/o META Group, Inc.

208 Harbor Drive

PO Box 120061

Stamford, CT  06912-0061

Tax Identification Number: 94-6756251

 

10,000

 

$

27,400.00

 

 

 

 

 

 

 

April A. Amoroso Trust

c/o META Group, Inc.

208 Harbor Drive

PO Box 120061

Stamford, CT  06912-0061

Tax Identification Number: 94-6756250

 

10,000

 

$

27,400.00

 

 

 

 

 

 

 

Adam J. Amoroso Trust

c/o META Group, Inc.

208 Harbor Drive

PO Box 120061

Stamford, CT  06912-0061

Tax Identification Number: 94-6756249

 

10,000

 

$

27,400.00

 

 

 

 

 

 

 

Austin T. Amoroso Trust

c/o META Group, Inc.

208 Harbor Drive

PO Box 120061

Stamford, CT  06912-0061

Tax Identification Number: 94-6756252

 

10,000

 

$

27,400.00

 

 

 

 

 

 

 

 

Gayl W. Doster

c/o META Group, Inc.

208 Harbor Drive

PO Box 120061

Stamford, CT  06912-0061

Social Security Number: ###-##-####

 

10,000

 

$

27,400.00

 

 

 

 

 

 

 

Michael Simmons

c/o META Group, Inc.

208 Harbor Drive

PO Box 120061

Stamford, CT  06912-0061

Social Security Number: ###-##-####

 

20,000

 

$

54,800.00

 

 

6

--------------------------------------------------------------------------------


 

Exhibit B

 


WIRE INSTRUCTIONS

 

 

Beneficiary

 

Beneficiary’s Bank

 

Bank to Bank

 

 

 

 

 

 

 


Account # 155036917

META Group AG

Germany

 

Swift  BHFBDEFF700

Bank Berliner Handels-UND

Frankfurter Bank

Max-Joseph Stasse 6

Munich 2, Germany 8000

 


/ACC/BankCode:

702 202 00

 

 

7

--------------------------------------------------------------------------------